This case grew out of an automobile accident, occurring Oct. 18, 1922. Pfahl' was siting on the seat of a wagon, driving a team of horses, on West 35th St., in Cleveland, when a large truck, operated by the Biscuit company, going in the same direction as the team, crashed into the wagon at the rear end, and threw him to the pavement, and, it is claimed, fractured his skull.
The action was tried in the Common Pleas, and the jury brought in a verdict for $22,500 for Pfahl. The Court of Appeals affirmed the judgment, but thereafter, on motion of company, set aside its previous entry of judgment, and granted a rehearing and thereupon reaffirmed the judgment.
In order that the question of jurisdiction of the court may be preserved, error is prosecuted herein with respect to each judgment of the Court of Appeals.
■ The questions arising in the case are largely those of fact, involving whether there was negligence, and the extent of the injuries, it being claimed by Pfahl, that the driver of the truck was to blame. This the defendant denied, and claimed that if so, the damages found by the jury were excessive and given under the influence of passion and prejudice.